Citation Nr: 0601387	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  03-15 665	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico



THE ISSUES

1.  Entitlement to service connection for psoriasis vulgaris.

2.  Entitlement to service connection for seborrheic 
keratosis.



ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel





INTRODUCTION

The veteran had active service from June 1954 to June 1956.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  This case was remanded by the Board 
in May 2004 for additional development.

The Board notes that the veteran recently submitted evidence 
directly to the Board.  Under these circumstances, without a 
waiver from the veteran, a remand would normally be required.  
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003) (unless waived by the 
appellant, new evidence must be considered by the agency of 
original jurisdiction).  However, the Board notes that the 
recently submitted evidence consists of a personal statement 
from the veteran that discusses contentions previously 
submitted by him, and copies of documents that are either 
duplicates of previously submitted evidence, or are 
irrelevant to the issues under review.  Accordingly, the 
Board finds that a remand is not required.  


FINDINGS OF FACT

1.  The veteran does not have psoriasis vulgaris attributable 
to military service.

2.  The veteran does not have seborrheic keratosis 
attributable to military service.


CONCLUSIONS OF LAW

1.  The veteran does not have psoriasis vulgaris that is the 
result of disease or injury incurred in or aggravated during 
active military service, including as due to exposure to 
ionizing radiation.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.311 (2005).

2.  The veteran does not have seborrheic keratosis that is 
the result of disease or injury incurred in or aggravated 
during active military service, including as due to exposure 
to ionizing radiation.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.311 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran alleges that he was exposed to ionizing radiation 
while serving at Fort Lewis, Washington in the spring of 
1955.  He contends that, while on guard duty, he was soaked 
by what he describes as a warm rain, and that, on return to 
his barracks and with the lights out, his hands were glowing 
with a sort of red/green translucency.  He contends that that 
this is somehow related to exercise maneuvers involving 
"atomic warfare" that were conducted at Yakima, Washington.  
He did not report this because, he avers, he did not want 
anything to interfere with an Army talent contest in which he 
was involved.  Other than the veteran's contentions, there is 
no evidence of record indicating either exposure to 
radiation, or that the veteran has radiogenic disease.  The 
report of the veteran's separation examination is of record, 
and it shows no abnormalities except that the veteran had 
been treated for a minute penile lesion while on a troop 
transport ship enroute home from Korea.  

The veteran was afforded a VA medical examination in 
connection with these claims in April 2002.  The examiner 
noted that the veteran had a history of psoriasis dating to 
1970.  On examination, the examiner found multiple 
erythematous scaly plaques on knuckles, elbows, and penis.  
There were also multiple brownish papules on the face and 
back, and several pedunculated soft fibromas on the back.  No 
malignant lesions were found.  There was no ulceration, 
exfoliation, or crusting on the affected areas.  The examiner 
diagnosed psoriasis vulgaris, seborrheic keratosis of the 
face and neck, and fibroepithelial polyp.  

The United States Court of Veterans Appeals (Court) has 
indicated that service connection for conditions claimed to 
be due to exposure to ionizing radiation in service can be 
established in any of three different ways.  See Hilkert v. 
West, 11 Vet. App. 284, 289 (1998); McGuire v. West, 11 Vet. 
App. 274, 277 (1998); Hardin v. West, 11 Vet. App. 74, 77 
(1998); Rucker v. Brown, 10 Vet. App. 67, 71 (1997); Ramey v. 
Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom Ramey v. 
Gober, 120 F.3d 1239 (Fed. Cir. 1997).  First, there are 21 
types of cancer that are presumptively service connected 
under 38 U.S.C.A. § 1112(c) (West 2002 & Supp. 2005).  
Second, direct service connection can be established under 
38 C.F.R. § 3.303(d) by "show[ing] that the disease or 
malady was incurred during or aggravated by service," a task 
"which includes the difficult burden of tracing causation to 
a condition or event during service."  Combee v. Brown, 34 
F.3d at 1043.  And third, service connection can be 
established under section 3.303(d) with the assistance of the 
procedural advantages prescribed in 38 C.F.R. § 3.311, if the 
condition at issue is one of the "radiogenic diseases" 
listed in section 3.311(b).

The Board initially notes that, there is no evidence that the 
veteran participated in a "radiation risk activity" in 
service.  "Radiation risk activities" are defined in the 
regulations under 38 C.F.R. § 3.311 and means a veteran was 
exposed to one of the radiation risk activities identified in 
38 C.F.R. § 3.309, all of which involve either on-site 
participation in a test involving atmospheric detonation of a 
nuclear device, certain service at a gaseous diffusion plant 
in Paducah, Kentucky, certain service on Amchitka Island, 
Alaska, or exposure to ionizing radiation as a prisoner of 
war in Japan or as a member of the United States Occupation 
Forces in Hiroshima or Nagasaki during the period beginning 
in August 6, 1945, and ending on July 1, 1946.  There is no 
evidence of record that the veteran was ever exposed to 
ionizing radiation through such defined radiation risk 
activities.  

Further, in the present case, neither of the veteran's 
claimed disabilities is included in the list of the 21 types 
of cancer that are presumptively service connected under 
38 U.S.C.A. § 1112(c) (West 2002 & Supp. 2005).  Even if 
exposure to radiation could be shown, because the disorders 
and diseases at issue and claimed by the veteran are not 
cancers included in that list, the presumptive provisions of 
section 1112(c) are not available to the appellant in this 
instance.  See Rucker v. Brown, 10 Vet. App. at 71.  

Service connection on a direct basis may be granted for 
disability resulting from disease or injury incurred or 
aggravated during active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303.  Service connection may also 
be granted for any injury or disease diagnosed after service, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  Generally, service 
connection requires (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  See Caluza v. Brown, 7 Vet. App. 498 (1995).

Here, while there is medical evidence of current 
disabilities, there is no medical evidence of in-service 
incurrence or aggravation of a related injury or disease, and 
there is no medical evidence of a nexus between the current 
disabilities and an in-service disease or injury.  The Board 
notes that the veteran has submitted a brief note from his 
private physician, dated in February 2004, that states that 
the veteran "has past history of exposure to radioactive 
rain in 1955."  The note also gives a description of the 
veteran's current hand and wrist dermatological symptoms, 
without specifically connecting the symptoms to radiation 
exposure.  It is readily apparent that the veteran's doctor 
obtained the information regarding radiation exposure from 
the veteran himself.  Since this "evidence" of exposure to 
radioactive rain originated with the veteran, it is not 
credible evidence of exposure to radioactivity.  Black v. 
Brown, 5 Vet. App. 177, 180 (1993) (doctor's opinions based 
on history furnished by appellant and unsupported by clinical 
evidence were merely conclusions unsupported by any objective 
medical evidence).  In any event, as noted, the doctor did 
not specifically connect the veteran's dermatological 
symptoms to radiation exposure.  Thus, without medical 
evidence of an in-service incurrence or aggravation of a 
related injury or disease, or of a nexus between the current 
disabilities and an in-service disease or injury, service 
connection is not warranted on a direct basis.

Finally, service connection under section 303(d) with the 
assistance of the procedural advantages prescribed in 
38 C.F.R. § 3.311, is not available here because the 
veteran's two claimed disorders are not among those listed in 
section 3.311(b).  Additionally, no competent authority has 
identified either as a radiogenic disease.  38 C.F.R. 
§ 3.311(b)(4).  

The only other evidence of record supportive of the veteran's 
claim that his disabilities are related to his military 
service consists of the lay statements of the veteran 
himself.  Competent lay evidence is evidence not requiring 
that the proponent have specialized education, training or 
experience.  Lay evidence is competent if it is provided by a 
person who has knowledge of the facts or circumstances and 
conveys matters that can be observed and described by a 
layperson.  38 C.F.R § 3.159(a)(1) (2005).  Medical opinion, 
by its very nature, requires specialized education, training, 
and experience.  Thus, while the veteran is competent as a 
layperson to describe the symptoms he experiences, he is not 
competent to provide medical opinion as to the etiology of 
any of his diagnosed disorders.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1).

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  Therefore, on the basis of the above analysis, and 
after consideration of all the evidence, the Board finds that 
the preponderance of the evidence is against the claim.  The 
veteran's psoriasis vulgaris and seborrheic keratosis are not 
traceable to disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in March 
2002, and in follow-up notifications dated in May 2003, and 
May and August 2004.  (Although the notice required by the 
VCAA was not provided until after the RO adjudicated the 
appellant's claim, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  Consequently, the Board does 
not find that the late notice under the VCAA requires remand 
to the RO.  Nothing about the evidence or any response to the 
RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to service connection due to exposure 
to ionizing radiation, what evidence and/or information was 
already in the RO's possession, what additional evidence 
and/or information was needed from the veteran, what evidence 
VA was responsible for getting, and what information VA would 
assist in obtaining on the veteran's behalf.  The RO 
specifically requested that the veteran provide any evidence 
or information he had pertaining to his claim.  The RO also 
provided a statement of the case (SOC) and a supplemental 
statement of the case (SSOC) reporting the results of its 
reviews, and the text of the relevant portions of the VA 
regulations.  

Regarding VA's duty to assist, the RO obtained the veteran's 
SMRs and VA and private medical records, and secured an 
examination in connection with these claims.  VA has no duty 
to inform or assist that was unmet.


ORDER

Entitlement to service connection for psoriasis vulgaris is 
denied.

Entitlement to service connection for seborrheic keratosis is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


